COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

KASSANDRA MEAD,                                  §
                                                                No. 08-15-00006-CV
                              Appellant,         §
                                                                   Appeal from the
v.                                               §
                                                                 394th District Court
KARL H. RENNER, BETTY K.                         §
THOMSON, AND KATHRYN                                          of Brewster County, Texas
MOREHEAD,                                        §
                                                              (TC# 2011-03-B0118-CV)
                              Appellees.         §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against Appellant, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF MARCH, 2015.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.